Citation Nr: 0018678	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-19 330	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
to include whether a timely substantive appeal was filed from 
the April 1997 rating decision which denied this issue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from April 1957 
to August 1959, and from December 1990 to May 1991.  He was 
also a member of the Naval Reserves for approximately 19 
years.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from adverse actions of the 
Nashville, Tennessee Regional Office of the Department of 
Veterans Affairs (VA).  In an April 1997 rating action, the 
Nashville Regional Office denied the appellant's petition to 
reopen his previously disallowed claim for service connection 
for chronic obstructive pulmonary disease (COPD); the case 
was subsequently transferred to the Montgomery, Alabama 
Regional Office (RO) which certified the case to the Board.


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  An NOD must be 
filed within one year from the date of mailing of the notice 
of the determination.  38 U.S.C.A. § 7105(b)(1); see also 
38 C.F.R. § 20.201.  A substantive appeal must be filed 
within 60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. §§ 20.302(b), 20.303; 
see also 38 C.F.R. § 20.202.  The Board does not have 
jurisdiction over an issue for which an appeal has not been 
timely perfected.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 
Vet. App. 554 (1993); 38 C.F.R. §§ 3.104, 3.105 (in the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of a case); see also YT 
v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all...issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d)(3).  

By an April 1997 rating decision the appellant's petition to 
reopen his previously disallowed claim for service connection 
for COPD was denied.  On May 1st, 1997, the appellant was 
notified of this denial.  On February 12th, 1998, the RO 
received from an NOD from the appellant.  On April 3rd, 1998, 
the RO furnished the appellant with an SOC, which addressed 
the issue of whether new, and material evidence had been 
received sufficient to reopen a claim for service connection 
for COPD.  

In the cover letter attached to the SOC, the RO notified the 
appellant that, in order to complete his appeal, he had to 
file a formal appeal consisting of a discussion of the 
benefit he desired, the facts set forth in the SOC with which 
he disagreed, and the errors that he believed the agency made 
in applying the law.  The RO also explained that he should 
use the enclosed VA Form 9 to complete his appeal.  In 
addition, the RO notified the appellant that he must file his 
appeal with the agency within 60 days from the date of the 
date of that letter, April 3rd, 1998, or within the 
remainder, if any, of the one-year period from the date of 
the May 1st, 1997 notification letter.  

Thereafter, on November 19th, 1998, the RO received numerous 
medical records.  Subsequently, on December 7th, 1998, the RO 
received a VA Form 9 signed by the appellant, which included 
a discussion of his COPD claim.  

The Board acknowledges the fact that the appellant's NOD was 
received at the RO on February 12th, 1998, which was clearly 
within one year of the May 1st, 1997 notification letter.  
Consequently, the Board concludes that the appellant has 
filed a timely NOD.  

Significantly, however, a substantive appeal setting forth 
argument as to this issue was not received within the period 
prescribed by law.  Specifically, the VA Form 9, which was 
signed by the appellant and which included a discussion of 
his COPD claim, was not received at the RO within 60 days 
after the SOC was issued on April 3, 1998 (i.e., June 2nd, 
1998), a date later than May 1st, 1998 (one year following 
the May 1, 1997, notification of the denial of the petition 
to reopen the previously disallowed claim for service 
connection for COPD).  38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§§ 20.302(b), 20.303.  Additionally, no request for an 
extension of time in which to file a substantive appeal was 
received.  

As previously noted, the Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely NOD 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554 (1993).  Before the Board may find that it does not 
have jurisdiction over an issue because a veteran filed an 
untimely NOD or an untimely substantive appeal, the VA must 
accord the veteran an opportunity to submit evidence or 
argument on these procedural issues.  See Marsh v. West, 11 
Vet App 468 (1998).  See also VAOPGCPREC 9-99 (1999).  The 
Board has thoroughly reviewed the claims file and concludes 
that this remand is the first time that the appellant has 
been notified of a timeliness of appeal question.  The 
appellant, therefore, has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question; nor has he been provided an SOC or an SSOC with 
respect to the issue of timeliness of his substantive appeal 
in his petition to reopen his previously denied claim for 
service connection for COPD.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  See also 38 C.F.R. § 19.29.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The appellant and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of timeliness of the appellant's 
substantive appeal in his petition to 
reopen his previously denied claim for 
service connection for COPD.  The 
appellant should be informed of his right 
to request a hearing on the matter if he 
so desires.  

2.  After the above development has been 
completed, the RO should issue an SSOC.  
This SSOC should contain a summary of the 
pertinent facts as well as a summary of 
the laws and regulations applicable to 
the proper filing of substantive appeals, 
with appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302, 20.303).  See 
38 C.F.R. §§ 19.29, 19.31.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures,.  No action by the 
appellant is required until he receives further notice.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


